Case 21-10946-amc        Doc 19    Filed 06/03/21 Entered 06/03/21 07:56:59           Desc Main
                                   Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

IN RE:      Paul Mackenzie                         Case No.: 21-10946-amc
            Monica Mackenzie
                         Debtors                   Chapter: 7

            Fay Servicing, LLC as servicer for     Judge: Ashely M. Chan
            Wilmington Trust, National
            Association, not in its individual     Hearing Date: June 2, 2021 at 12:30 pm
            capacity, but solely as trustee for
            MFRA Trust 2014-2                      Objection Deadline: May 21, 2021
                           Movant
            v.

            Paul Mackenzie
            Monica Mackenzie
            Robert H. Holber - Trustee
                         Respondents


              ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

         UPON consideration of the Application of Fay Servicing, LLC as servicer for

Wilmington Trust, National Association, not in its individual capacity, but solely as trustee for

MFRA Trust 2014-2, together with any successor and/or assign, (“Movant”) dated May 7, 2021

and with good cause appearing therefore, it is

         ORDERED the automatic stay, heretofore in effect pursuant to 11 U.S.C. § 362(a), is

hereby vacated for cause to permit Movant to exercise all rights available to it under applicable

law with respect to 300 Kennard Road, Perkasie, PA 18944 (“Property”); and it is further;

         ORDERED that Movant is permitted to offer and provide Debtors with information

regarding a potential Forbearance Agreement, short sale, deed in lieu, loan modification,

Refinance Agreement, or other loan workout/loss mitigation agreement, and to enter into such

agreement with Debtors without further order of the court, and it is further
Case 21-10946-amc        Doc 19    Filed 06/03/21 Entered 06/03/21 07:56:59             Desc Main
                                   Document     Page 2 of 2




       ORDERED that in the event this case is converted to a case under any other chapter of

the U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

       ORDERED that the Movant shall promptly report to the Chapter 7 Trustee any surplus

monies realized by any sale of the Property.



                                               BY THE COURT:



                                               ___________________________________
      Date: June 3, 2021
                                                                                   U.S.B.J.
